DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
In response to the amendment filed 2/16/22, claims 1, 4, 13, and 16 have been amended and claims 24 and 25 have been added.  Claims 1, 2, 4, 6, 9-16, 18-22, 24, and 25 are pending in the application, of which claims 1 and 13 are presented in independent form.  

In view of the Examiners Amendment, authorized by the Attorney of Record, claims 1, 13-16, and 18-21 are further amended by the examiner (details provided below).

EXAMINER' S AMENDMENT
An examiner' s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner' s amendment was given in a telephone interview with Domenico Ippolito on 3/11/22.

The claims of the instant application are amended as follows.  This claim listing replaces all previous listings of claims in the instant application.

1.	(Currently Amended) A method comprising:
registering, by a computer platform, individual members including a first individual member, the registering of the first individual member comprising:
providing a form to the first individual member via a web site; and
receiving a submission of the form from the first individual member;
obtaining information from each one of the registered individual members;
issuing, by the computer platform, a unique global individual code to each of the registered individual members including issuing a unique global individual code to the first individual member in response to a purchase of a cube by the first individual member, the purchased cube remaining inactive as locked until the first individual member is verified;
storing the information of each of the registered individual members in a database, the information of each registered individual member being associated with the unique global individual code issued to the registered individual member; 
based on verifying the first individual member, unlocking the purchased cube and setting the first individual member at a first graded authentication level;
the first graded authentication level to a second graded authentication level; and
causing display of search results for a search in a graphical user interface, each search result being displayed as a six-sided cube comprising data for a corresponding registered individual member, the search results being ordered based on graded authentication levels for the corresponding registered individual members, the search results including the purchased cube.

2. (Previously Presented) The method of claim 1, wherein the graphical user interface displays a first cube of the search results with each of the six sides linked to different information associated with the unique global individual code issued to the registered individual member corresponding to the first cube.

3. (Canceled)

4. (Previously Presented)  The method of claim 1, further comprising: classifying the information of the first registered individual member according to a plurality of content protection levels for controlling and restricting access to the information of the first registered individual member, the information of the first registered individual member 

5. (Canceled)

6. (Previously Presented) The method of claim 4, wherein the first content protection level allows a maximum degree of access to the first information of the first registered individual member by all other accredited members and the second content protection level limits access to the second information of the first registered individual member to only the first registered individual member.

7.-8. (Canceled)

9. (Previously Presented) The method of claim 1, wherein the displaying of each search result comprises presenting, on one side of the six-sided cube, an indication of the graded authentication level for the corresponding registered individual member.

10. (Previously Presented) The method of claim 1, further comprising: selecting the search results based on a location of an electronic device requesting the search.

11. (Previously Presented) The method of claim 1, further comprising: detecting, via the graphical user interface, a gesture comprising sliding a first cube over a second cube, the first cube corresponding to a user, the second cube corresponding to a business; 

12. (Previously Presented) The method of claim 1, further comprising: detecting, via the graphical user interface, a gesture comprising sliding a first cube over a second cube, the first cube corresponding to a user, the second cube corresponding to a business; and in response to the detected gesture, causing a reservation at the business to be made for the user.

13-21. (Cancelled) 

22. (Previously Presented) The method of claim 4, further comprising: based on an authentication level of the first registered individual member, allowing the first registered individual member to store the second information classified at the second content protection level.

23. (Canceled)

24. (Previously Presented) The method of claim 1, further comprising: based on further information from the first registered individual member comprising family data, progressing the first registered individual member to a third graded authentication level.

25. (Canceled)

Allowance
Claims 1, 2, 4, 6, 9-12, 22, and 24 (renumbered as claims 1-10) are allowed over the prior art.

The following is an examiner' s statement of reasons for allowance:
The applicant' s amendment, filed on 2/16/22, and the examiner's amendment authorized by the attorney of record on 3/11/22, overcome the cited prior art with respect to the independent claims:
	Claim 1 recites, “issuing, by the computer platform, a unique global individual code to each of the registered individual members including issuing a unique global individual code to the first individual member in response to a purchase of a cube by the first individual member, the purchased cube remaining inactive as locked until the first individual member is verified;
storing the information of each of the registered individual members in a database, the information of each registered individual member being associated with the unique global individual code issued to the registered individual member; 
based on verifying the first individual member, unlocking the purchased cube and setting the first individual member at a first graded authentication level;
based on information from a first registered individual member comprising employment data, progressing the first registered individual member from 
causing display of search results for a search in a graphical user interface, each search result being displayed as a six-sided cube comprising data for a corresponding registered individual member, the search results being ordered based on graded authentication levels for the corresponding registered individual members, the search results including the purchased cube.”

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	Christmas et al. (US 2014/0258938) teaches a profile cube for a user, however, Christmas fails to discuss the details of registering a user, issuing a unique global individual code in response to purchase of the cube, or the authentication levels of the cube.

Ramani et al. (US 2004/0249809) discloses performing searches on three dimensional objects.  Ramani does not disclose the claimed details relating to members purchasing a cube, the security related to the cube, or the search results including the purchased cube.

Sripada (US 9069455) discloses representing applications on a user interface includes interactively rotatable three-dimensional structures each comprised of regions, each region displaying a graphic representing a corresponding application.  Sripada does not disclose the claimed details relating to members purchasing a cube, the security related to the cube, or the search results including the purchased cube.

	The prior art of record does not disclose, teach, or suggest the above claimed limitations (in combination with all other features in the claim).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRITTANY N. MCCUE whose telephone number is (571)270-3566.  The examiner can normally be reached on Mon-Thu 7am-4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner' s supervisor, Usmaan Saeed can be reached on (571)272-4046.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business 

	/BRITTANY N ALLEN/           Primary Examiner, Art Unit 2169